

EXHIBIT 10.54






EXECUTIVE COMPENSATION ARRANGEMENTS


Listed below are the salaries, bonuses and stock option grants for our executive
officers that were awarded during fiscal 2005 and the salaries that have been
established for fiscal 2006. Bonuses for fiscal 2006 have not yet been
determined.



   
2005
                 
Stock Option
 
2006
 
Executive Officer
 
Salary
 
Bonus (1)
 
Grants (2)
 
Salary
                     
Harvey J. Berger, M.D. (3)
 
$
504,000
   
---
   
150,000
 
$
544,000
 
Chairman of the Board of Directors,
Chief Executive Officer and President
                         
Laurie A. Allen, Esq.
 
$
288,000
 
$
110,000
   
60,000
 
$
309,000
 
Senior Vice President, Legal and Business
Development, Chief Legal Officer and Secretary
                         
David L. Berstein, Esq.
 
$
288,000
 
$
110,000
   
60,000
 
$
309,000
 
Senior Vice President, Chief Patent Counsel
                         
Timothy P. Clackson, Ph.D.
 
$
290,000
 
$
110,000
   
57,500
 
$
309,000
 
Senior Vice President, Chief Scientific Officer
                         
Edward M. Fitzgerald
 
$
288,000
 
$
110,000
   
60,000
 
$
309,000
 
Senior Vice President, Finance and Corporate
Operations, Chief Financial Officer and Treasurer
                         
John D. Iuliucci, Ph.D.
 
$
290,000
 
$
115,000
   
70,000
 
$
309,000
 
Senior Vice President, Chief Development Officer
                         
Camille L. Bedrosian, M.D.
 
$
290,000
 
$
110,000
   
70,000
 
$
309,000
 
Vice President, Chief Medical Officer
                         
Richard W. Pascoe (4)
 
$
61,959
   
---
   
75,000
 
$
275,000
 
Vice President, Chief Commercial Officer
                                                     




(1)
These bonuses were awarded and deferred under our 2005 Executive Compensation
Plan, a non-qualified, unfunded,  deferred compensation plan.
    (2)
Stock options, except for Mr. Pascoe’s stock options, were granted on October 4,
2005, have an exercise price of $7.56  per share, which was the fair market
value of our common stock on the date of grant, and vest 25% per year over four
 years. Mr. Pascoe’s stock options, awarded on December 13, 2005 in
consideration of his commencement of employment with the Company, have an
exercise price of $6.04 per share, and vest 25% per year over four years.
  (3)
The Board of Directors also awarded 40,000 shares of restricted stock to Dr.
Berger on  December 13, 2005. The fair market value of the stock on the date of
grant was $6.04 per share. The restricted stock is subject to repurchase by the
Company for $.001 per share if Dr. Berger’s employment with the Company is
terminated  for cause prior to the thirteen-month anniversary of the grant date.
The Company’s right of repurchase lapses under  certain circumstances, including
a change in control of the Company and termination of his employment by the
 Company other than for cause. These terms are subject to the terms of Dr.
Berger’s employment agreement. The  restricted shares may not be sold,
transferred, assigned, hypothecated, pledged, encumbered or otherwise disposed
of  other than to the Company as long as the Company’s right of repurchase is in
effect.
  (4)
Mr. Pascoe commenced employment with the Company on November 7, 2005 at an
agreed-upon annual salary of  $275,000. The amount of salary presented for 2005
represents the amount paid to Mr. Pascoe in 2005.

 
 
1

--------------------------------------------------------------------------------

